The Court
(nem. con.) declined hearing the counsel on the other side, upon the question whether the writ of mandamus was the proper remedy, being clearly of opinion that it was; and that the Levy Court had authority under the Act of Congress to *175ascertain the cost; and requested the counsel for-the mandamus to show that the proceedings of the Levy Court were conformable to the Act of Congress.
The Court, said that if the case was ready for a peremptory mandamus (it being 'understood that the counsel on both sides had agreed that the case should now be considered as if it were heard upon a return of a mandamus nisi) a peremptory mandamus should issue.
The matter was afterwards settled between the parties.
(I cannot find that this case was ever entered upon the records or the minutes of the Court; the petition for the mandamus, the answer to the rule to show cause, and a note of the opinion of the Court, are among the papers in No. 45, Petition Docket of June, 1819.)